COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 ORLANDO VASQUEZ MUNOZ,                                           No. 08-09-00167-CR
                                                  §
                        Appellant,                                    Appeal from
                                                  §
 v.                                                                143rd District Court
                                                  §
 THE STATE OF TEXAS,                                            of Reeves County, Texas
                                                  §
                        Appellee.                              (TC # 08-01-07291-CRR)
                                                  §

                                  MEMORANDUM OPINION

       Orlando Vasquez Munoz appeals his conviction of engaging in organized criminal activity.

Appellant waived his right to a jury trial and entered a negotiated plea of guilty. In accordance with

the plea agreement, the trial court assessed punishment at a $1,500 fine and imprisonment for seven

years, but the court suspended the sentence and placed Appellant on community supervision for

seven years. The State subsequently filed a motion to revoking alleging multiple violations of the

terms and conditions of community supervision. Appellant entered a plea of true to the allegations.

The trial court found the violations true, revoked community supervision, and imposed the original

sentence. We affirm.

       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094,

18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record demonstrating why,

in effect, there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807

(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969).

A copy of counsel’s brief has been delivered to Appellant, and Appellant has been advised of his

right to examine the appellate record and file a pro se brief. No pro se brief has been filed.

       We have carefully reviewed the record and counsel’s brief, and agree that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. The judgment is affirmed.


August 18, 2010
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)